Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 29, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146103 & (54)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  MICHAEL J. AUGUST,                                                                                      David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 146103
                                                                    COA: 305768
                                                                    Kent CC: 94-000581-DM
  TRACY J. AUGUST,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 18, 2012
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion for
  stay is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 29, 2013                      _________________________________________
         t0422                                                                 Clerk